             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00336-MR


RIKA O. JOHNSON, Individually and )
as Executrix of the Estate of     )
JACKIE LEE JOHNSON, Deceased, )
                                  )
                      Plaintiffs, )
                                  )
                 vs.              )           ORDER
                                  )
ABLEST, INC., et al.,             )
                                  )
                 Defendants.      )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion for Default

Judgment. [Doc. 65].

     The Plaintiff moves for a default judgment against the Defendant

Toledo Engineering Co., Inc. (“Toledo Engineering”). [Doc. 65]. Before a

default judgment can be entered against this Defendant, the Plaintiff must

first seek the entry of default pursuant to Federal Rule of Civil Procedure

55(a). While the Plaintiff asserts in her motion that a default has been

entered [see Doc. 65 at 3], no such entry is reflected on the docket.




       Case 1:20-cv-00336-MR Document 66 Filed 04/19/21 Page 1 of 2
Accordingly, the Plaintiff’s Motion for Default Judgment must be denied as

premature.1

       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Default

Judgment [Doc. 65] is DENIED WITHOUT PREJUDICE as premature.

       IT IS SO ORDERED.

                               Signed: April 19, 2021




1 Even if an entry of default had been made against this Defendant, a motion for default
judgment would still be premature at this time. This is a multi-defendant action in which
the Plaintiff is alleging that the deceased was occupationally exposed to a number of
asbestos-containing products and/or equipment. It is well-established that “when one of
several defendants who is alleged to be jointly liable defaults, judgment should not be
entered against that defendant until the matter has been adjudicated with regard to all
defendants, or all defendants have defaulted.” 10A Charles Alan Wright, Arthur R. Miller
& Mary Kay Kane, Federal Practice and Procedure § 2690 (4th ed.). This rule is equally
applicable beyond the context of joint and several liability to “situations in which several
defendants have closely related defenses.” Id.; see also United States ex rel. Hudson v.
Peerless Ins. Co., 374 F.2d 942, 944-45 (4th Cir.1967). Thus, any motion for default
judgment against Toledo Engineering should be filed upon the conclusion of the litigation
against the other remaining defendants.
                                            2



         Case 1:20-cv-00336-MR Document 66 Filed 04/19/21 Page 2 of 2
